Citation Nr: 0510740	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left shoulder disorder prior to February 7, 
2001.

2.  Entitlement to a disability rating in excess of 30 
percent for a left shoulder disorder beginning on February 7, 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

By rating action in June 1956, service connection for a left 
shoulder condition, described as post operative (PO) Bankhart 
repair, left shoulder, arthralgia and scar, rated as 
noncompensable under diagnostic code 5010, arthritis, was 
established effective from the day following the veteran's 
separation from service in January 1956.  The veteran is 
right handed.

By rating action in December 1977, the evaluation was 
increased to 10 percent effective from September 13, 1977, 
the date of the veteran's claim for an increased rating.

By rating action in January 1998, the evaluation was 
increased to 20 percent effective from September 16, 1997, 
the date of the veteran's claim for an increased rating. 

The veteran provided testimony at a personal hearing 
conducted before the RO in March 1999, a transcript of which 
is of record.

The case was initially before the Board in August 2000 at 
which time the Board remanded the case for additional 
development.  Thereafter, by rating action in April 2001 the 
evaluation was increased to 30 percent effective from 
February 7, 2001, the date of a VA examination.

In October 2002, the Board chose to undertake evidentiary 
development in this case pursuant to 38 C.F.R. § 19.9(a)(2).  
Thereafter, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  As a 
consequence, the Board remanded this case in October 2003 to 
the RO for additional development.  The case is now returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to February 7, 2001, the veteran's left shoulder 
(minor) revealed abduction to 50 degrees.  There was no 
evidence of limitation of left arm motion less than midway 
between the side and shoulder level, including as a result of 
pain and dysfunction.

2.  During the February 7, 2001, VA examination, the 
veteran's left shoulder (minor) revealed abduction to 10 
degrees.  This was evidence of a limitation of arm motion 
less than midway between the side and shoulder level, 
including as a result of pain and dysfunction.

3.  The veteran's left shoulder (minor) has not revealed any 
instability nor has it dislocated since he underwent Bankhart 
repair surgery in 1954.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a left shoulder 
disorder prior to February 7, 2001, is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.321, 3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5201 (2004).

2.  A rating in excess of 30 percent for a left shoulder 
disorder beginning on February 7, 2001, is not warranted. 38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.321, 3.400, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5201, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant claims.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claims by correspondence dated in 
April 2002 and March 2004.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  

In this case, the April 2002 and March 2004 VCAA notice 
letters provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence. Although they did not specifically address the 
VCAA "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the June 2002 and October 2004 supplemental statements of 
the case (SSOC). 

In this case, the VCAA notice letters were not provided 
before the initial unfavorable determination by the RO.  
However, after the veteran was provided VCAA notice, he was 
accorded an examination for disability evaluation purposes in 
April 2004 and his case was re-adjudicated by the RO.  Given 
these facts, the Board finds that any VCAA notice timing 
deficiency constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 C.F.R. § 20.1102 (2003) (an error or defect 
in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be 
considered harmless).  All the VCAA requires is that the duty 
to notify be satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  Here, 
because each of the content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate his claims.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified post-service medical records relevant to 
the issues on appeal have been requested or obtained.  The 
veteran has also been afforded VA examinations to evaluate 
his condition.  Therefore, the Board finds that the duty to 
notify and the duty to assist provisions of the VCAA have 
been fulfilled.


Background.  By rating action in June 1956, service 
connection was established for a left shoulder condition, 
described as post operative (PO) Bankhart repair, left 
shoulder, arthralgia and scar.  It was noted that the veteran 
was right handed, that the left shoulder had not dislocated 
since the operation, and that there was no limitation of 
motion.  The left shoulder condition was rated as 
noncompensable effective from the day following the veteran's 
separation from service.  By rating action in December 1977, 
the evaluation was increased to 10 percent pursuant to 
Diagnostic Code 5010 effective September 13, 1977, the date 
of claim for an increased rating.  A rating in excess of 10 
percent for the left shoulder disability was denied by the 
Board in September 1978 and by the RO on several occasions 
thereafter.

VA outpatient treatment records reflect that the veteran was 
seen in April 1997 for complaints of left shoulder pain for 
the past month.  He presented complaints of itching at the 
left shoulder blade.  It was felt that he had a skin 
disorder.

The veteran's current claim was received by the RO in 
September 1997. 

At a VA examination in October 1997 the veteran reported that 
he sustained a left shoulder injury during service.  He had 
several subsequent dislocations of the left shoulder and 
underwent surgical reconstruction in service.  He has not had 
any subsequent recurrent dislocations but complained of 
chronic left shoulder pain with decreased ROM and strength.  
In particular he was unable to perform prolonged overhead 
activity.  He denied any swelling or locking.  The shoulder 
pain affected him on a daily basis and he had flare-ups which 
were relieved with rest and Naprosyn.  The examiner noted a 
15-cm. anterior left shoulder scar.  The active range of 
motion (ROM) revealed flexion to 80 degrees, abduction to 50 
degrees, external rotation to 10 degrees, and internal 
rotation to 20 degrees. There was moderate to severe pain 
with ROM.  Passive ROM of the left shoulder revealed flexion 
to 110 degrees, abduction to 83 degrees, external rotation to 
20 degrees, and internal rotation to 30 degrees.  There was 
5/5 strength of the grip and rotator cuff musculature and 
sensation was intact throughout the left upper extremity.  
There was significant crepitus of the left shoulder but no 
tenderness at the acromioclavicular joint.  X-rays revealed 
moderate to severe degenerative changes of the glenohumeral 
joint.  The pertinent diagnosis was post-traumatic arthritis, 
left shoulder, moderate to severe, SP reconstructive surgery 
secondary to recurrent anterior dislocations.  

By rating action in January 1998, the evaluation was 
increased to 20 percent under Diagnostic Code 5010-5201, 
effective from September 16, 1997, the date of receipt of the 
veteran's claim for an increased rating.

In a March 1999 personal hearing, the veteran testified that 
he injured his left shoulder and underwent left shoulder 
surgery in service.  The veteran reported taking pain 
medication for 20 to 30 years.  He noted that his left 
shoulder hurt when he extended his left arm straight out to 
the side.  When the veteran lifted his left arm straight out 
to the side, he started getting pain when it was about 
halfway up to the shoulder level.

At a VA examination on February 7, 2001, the examiner noted 
that the veteran had undergone anterior dislocation surgical 
reconstruction in service.  He had not had any recurrent 
dislocations since that time, but continued to have an 
increasingly painful left shoulder.  He described weakness, 
incoordination, and fatigue in the left shoulder.  His pain 
was constant and he took Motrin around the clock for pain.  
Active ROM was flexion and abduction to 10 degrees.  Passive 
ROM was flexion and abduction to 50 degrees, which was 
severely painful.  External rotation was to 0 degrees, and 
internal rotation to 10 degrees with pain.  There was 
positive pain with rotator cuff strength testing but he had 
5/5 motor strength.  X-rays revealed degenerative arthritis, 
left shoulder.

By rating action in April 2001, the evaluation for the 
veteran's left shoulder disability was increased to 30 
percent under Diagnostic Code 5010-5201, effective from 
February 7, 2001, the date of the VA examination.

VA outpatient treatment records reflect that when the veteran 
was seen in April 2002 he reported that his left shoulder 
pain was getting worse.  X-rays of the left shoulder revealed 
a bony projection along the medial aspect of the proximal 
humerus which could be an osteochondroma or spurring.  In May 
2002, a consultation report reflects that the veteran 
reported that over the last year he had difficulty with sleep 
and had pain with reaching, pushing, and pulling.  
Examination of the left shoulder revealed tenderness at the 
anterior capsule and subacromial bursa.  ROM was abduction 75 
degrees active and 90 degrees passive.  Forward flexion was 
the same.  Internal rotation could not be performed secondary 
to pain.  Motor was 4/5 for abduction, external rotation, 
push, and pull.  Impingement testing was positive.  The 
pertinent impression was left shoulder impingement syndrome 
with degenerative arthritis; rule out rotator cuff tear; rule 
out osteochondroma.

In an April 2004 VA examination, the examiner noted that he 
had reviewed the claims file.  The veteran did not report any 
instability in his left shoulder but he had constant dull 
pain which had gotten worse and his left shoulder was 
becoming stiffer as time went on.  He regularly had trouble 
sleeping and used a sling for support because if he left the 
arm dangling it caused more pain.  Activities of daily living 
were becoming very difficult.  He was right hand dominant.  
The examiner noted an 18 cm. scar over the left deltopectoral 
area consistent with the previous surgery.  The scar was well 
healed with no acute changes, erythema or sign of infection.  
He had a significant amount of atrophy over the shoulder 
girdle muscles, left side, consistent with diffuse atrophy.  
There was no focal area of tenderness.  ROM revealed flexion 
and abduction to 45 degrees, extension to 35 degrees, 
external and internal rotation to 30 degrees. There was no 
sign of instability.  Despite his atrophy he still had 5/5 
muscle strength and normal sensations throughout all 
dermatomes of the left upper extremities.  ROM was limited by 
pain and stiffness in the joint, but did not appear to be 
limited by weakness, fatigability, lack of endurance or 
incoordination.  X-rays revealed significant degenerative 
arthritis with significant narrowing of the glenohumeral 
joint.  

The assessment was post traumatic arthritis, left shoulder, 
SP left shoulder dislocation, SP reconstructive surgery.  It 
was clear the veteran had post traumatic arthritis stemming 
from the original injury in service.  His condition clearly 
worsened and his ROM was severely limited.  Also the use of 
the left arm had decreased and the veteran appeared to be 
dependent on his right arm.

Relevant Law and Analysis.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria. See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's right shoulder is considered the 
major upper extremity, while his left shoulder is the minor 
upper extremity.

Under Diagnostic Code 5200, a 20 percent rating for the minor 
arm and a 30 percent rating for the major arm is warranted 
for favorable ankylosis of the scapulohumeral articulation 
where abduction is to 60 degrees and the veteran may reach 
his mouth and head.  Ankylosis of the scapulohumeral 
articulation between favorable and unfavorable warrants a 30 
percent rating for the minor arm and a 40 percent rating for 
the major arm. Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm. 

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the minor arm when motion is only 
possible to the shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
be limited to 25 degrees from the side (minor arm).

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint).  A 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent rating requires nonunion 
with loose movement or dislocation.  These disabilities may 
also be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
This Code does not provide for a rating in excess of 20 
percent.  As such, it is not for consideration in the present 
appeal for a rating in excess of 20 percent.

Diagnostic Code 5051, provides that replacement of the 
shoulder joint of the minor upper extremity with a 
prosthesis.  While the veteran underwent surgery on his left 
shoulder (minor), he did not have a replacement procedure of 
the shoulder.  Consequently, Diagnostic Code 5051 is not 
applicable in this case.

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.

The general counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA general counsel issued VAOPGCPREC 9-98.   In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that even if the claimant 
technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under 
DC 5003 and section 4.59 would be available.  The Court has 
also held that there is no basis for a rating higher than the 
maximum schedular rating for additional limitation of motion 
due to pain or functional loss under the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59. See Johnston v. Brown, 10 Vet. 
App. 80 (1997).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (1999).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.  Under 38 U.S.C.A. § 5110(b)(2), 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  See also 38 
C.F.R. § 3.400(o)(2).  "Application" is not defined in the 
statute.  However, in the regulations, "claim" and 
"application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p).  Under 38 C.F.R. § 3.155(a), the submission of 
certain medical records may constitute an "informal claim" 
for an increase in disability compensation.  In addition, 38 
C.F.R. § 3.157(b)(1) specifies that where, as here, a 
claimant's formal claim for compensation already has been 
allowed, receipt of, inter alia, a VA report of examination 
will be accepted as an informal claim filed on the date of 
the examination.

In VAOPGCPREC 12-98, General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred; that this section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

If an increase in disability occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98.

A rating in excess of 20 percent for the left shoulder 
disorder prior to February 7, 2001.

In this case, the medical records show treatment regarding 
the veteran's left shoulder in the VA treatment records prior 
to February 2001.  However, prior to the February 2001 VA 
examination, the level of the veteran's left shoulder 
disorder was represented, in a VA examination in October 
1997, by ROM of abduction to 50 degrees with moderate to 
severe pain.  Ankylosis of the shoulder was not shown.  These 
findings do not support the assignment of a rating greater 
than 20 percent for a left shoulder disorder prior to 
February 7, 2001.

Prior to February 2001, the veteran's left shoulder disorder 
had been rated under Diagnostic Codes 5010-5201.  As noted 
above, these rating codes provides for limitation of motion 
of the left shoulder.  The maximum schedular rating available 
under this diagnostic code is 30 percent for limitation of 
motion of the left shoulder (minor) to 25 degrees from the 
side.

As noted above, in a VA examination in October 1997 ROM of 
abduction was to 50 degrees with moderate to severe pain, and 
under Diagnostic Code 5010 arthritis due to trauma is rated 
based on limitation of motion.  As such the veteran's 
disability did not meet the criteria for a rating in excess 
of 20 percent based on this VA examination.

In an April 2001 rating decision, the RO increased the 
disability rating to 30 percent effective February 7, 2001, 
the date of the VA examination which revealed abduction to 10 
degrees.  There was pain with rotator cuff strength testing 
but the veteran had 5/5 motor strength.  There was no 
ankylosis of the left shoulder shown.  These findings 
warranted a 30 percent disability rating from February 7, 
2001.  See 38 C.F.R. § 4.71a, diagnostic code 5201. 

As previously noted, it is possible to assign separate 
ratings for arthritis with painful or limited motion and for 
instability.  In the instant case, the veteran's left 
shoulder disorder had been rated continuously under 
Diagnostic Code 5010 for traumatic arthritis which is 
evaluated under Diagnostic Code 5201, the code for limitation 
of motion of the shoulder.  The Board notes that the veteran 
has not experienced dislocation of his left shoulder since 
the time of the 1954 surgery and there is no evidence of 
loose movement.  Consequently, the Board concludes that there 
is no basis for the assignment of a separate rating for the 
left shoulder disorder based on dislocations or loose 
movement under Diagnostic Code 5202 or 5203.  

A rating in excess of 30 percent for the left shoulder 
disorder.

The veteran did not report any instability or dislocations of 
his left shoulder at the April 2004 VA examination.  He did 
report constant dull pain which has gotten worse and his left 
shoulder was becoming stiffer as time went on.  Activities of 
daily living were becoming very difficult.  The examiner 
noted significant atrophy over the shoulder girdle muscles, 
left side.  Despite his atrophy he still had 5/5 muscle 
strength and normal sensations throughout all dermatomes of 
the left upper extremities.  There was no sign of 
instability.  ROM was flexion and abduction to 45 degrees, 
extension to 35 degrees, and rotation to 30 degrees.  ROM was 
limited by pain and stiffness in the joint, but did not 
appear to be limited by weakness, fatigability, lack of 
endurance or incoordination.  X-rays revealed significant 
degenerative arthritis with significant narrowing of the 
glenohumeral joint

A 30 percent rating is the maximum rating provided by 
Diagnostic Code 5010-5201 based upon limitation of motion of 
the minor arm.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Court has 
also held, however, that there is no basis for a rating in 
excess of the maximum schedular rating based on limitation of 
motion due to pain or functional loss under these provisions.  
See Johnsto, supra. 

The maximum schedular rating available under Diagnostic Code 
5203 is 20 percent.  Therefore, this Code does not provide a 
basis for assignment of a disability rating in excess of 30 
percent. 

Pursuant to Diagnostic Code 5202, a rating in excess of 30 
percent requires fibrous union of the humerus, or nonunion of 
the humerus (a false, flail joint), or loss of the head of 
the humerus (flail shoulder).  38 C.F.R. § 4.71a, Code 5202.  
The medical evidence on file does not show the presence of 
fibrous union of the humerus, or nonunion of the humerus 
(false flail joint), or loss of head of the humerus (flail 
shoulder).  Therefore, the veteran is not entitled to a 
disability rating in excess of 30 percent under Diagnostic 
Code 5202.

As previously noted, there is no basis for the assignment of 
a separate rating for the left shoulder disorder based on 
dislocations or loose movement under Diagnostic Code 5202 or 
5203.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher ratings.  The RO expressly held that 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was 
not warranted.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
concurs with the RO that there is no evidence showing that 
the veteran's left shoulder disorder markedly interferes with 
employment and that the 30 percent evaluation assigned 
adequately compensates for impairment in his earning capacity 
due to his left shoulder disorder.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claims 
for a rating in excess of 20 percent for a left shoulder 
disorder prior to February 7, 2001, and for a rating in 
excess of 30 percent beginning on February 7, 2001.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a left shoulder disorder prior to February 7, 2001, is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for a left shoulder disorder beginning on February 7, 2001, 
is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


